Motion Granted; Order filed February 7, 2013.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-00676-CR
                               ____________

                RENDRICK ANTHONY CHEEKS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 232nd District Court
                          Harris County, Texas
                      Trial Court Cause No. 1328385


                                   ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant has made known to this
court his desire to review the record and file a pro se brief. See Anders v.
California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). Appellant requested an extension of time to file his response to
counsel’s Anders brief because he has not received a copy of the record. We
GRANT the request and issue the following order.
      Accordingly, we hereby direct the Judge of the 232nd District Court to
afford appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
February 22, 2013; that the clerk of that court certify to this court the date on
which delivery of the record to appellant is made; and that appellant file his pro se
brief with this court within thirty days of that date.



                                    PER CURIAM




                                            2